Citation Nr: 1743528	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  12-28 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an effective date prior to April 28, 2006, for the award of service connection for lung cancer associated with herbicide exposure.

2.  Entitlement to an effective date prior to April 28, 2006, for the award of service connection for a right upper lobectomy scar (lobectomy scar).

3.  Entitlement to an effective date prior to January 30, 2008, for the award of service connection for erectile dysfunction (ED) and special monthly compensation (SMC) for loss of use.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1969 to January 1971, including service in the Republic of Vietnam.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in December 2006 and June 2011 by a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2010 the Veteran participated in an informal hearing with a Decision Review Officer (DRO) of the RO.  Then, in April 2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A hearing transcript from the 2017 proceeding has been associated with the record on appeal.

The Board notes that the Veteran also perfected the issues of entitlement to an increased initial rating for lung cancer and entitlement to service connection for a lobectomy scar.  See December 2007 Statement of the Case and January 2008 VA Form 9, Appeal to Board of Veterans' Appeals.  Thereafter, in a June 2011 rating decision the RO granted an initial 30 percent rating for lung cancer and specifically advised the Veteran that such would constitute a complete grant of benefits sought based on testimony provided at the July 2010 informal hearing; service-connection was also granted for the lobectomy scar.  In a September 2011 notice of disagreement, the Veteran continued to express dissatisfaction with the effective date of the award for service-connection for lung cancer and with the effective date assigned for the lobectomy scar, but he did not raise any challenge to the 30 percent award.  Additionally, the RO did not address the issue of entitlement to an increased initial rating in a subsequent September 2012 statement of the case and in March 2015 the Veteran filed a claim for an increased rating for lung cancer, which was granted in July 2015.  Most recently, at the April 2017 hearing, the Veteran and his representative specifically stated that the sole issues on appeal before the Board were entitlement to earlier effective dates for the grant of service-connection for lung cancer, a lobectomy scar, and ED.  Notably, the RO did not certify the issue of entitlement to an increased initial rating for lung cancer to the Board.  Given the foregoing, the Board finds that the issue of entitlement to an increased initial rating for lung cancer is not before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1159 (Fed. Cir. 1997); A.B. v. Brown, 6 Vet. App. 35 (1993) (a veteran is presumed to be seeking the maximum possible evaluation unless he indicates satisfaction with an assigned rating); Percy v. Shinseki, 23 Vet. App. 37, 45 (2009).


FINDINGS OF FACT

1.  In April 2017, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal as to the issues of entitlement to an effective date prior to April 28, 2006, for the award of service-connection for a lobectomy scar and entitlement to an effective date prior to January 30, 2008, for the award of service-connection for ED and SMC for loss of use.

2.  The Veteran's lung cancer was diagnosed in June 2005.

3.  The Veteran's VA Form 21-526, Application for Compensation or Pension, seeking service connection for lung cancer was received on April 28, 2006.

4.  No prior formal or informal claim for service connection for lung cancer was submitted by the Veteran prior to April 28, 2006.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of entitlement to an effective date prior to April 28, 2006, for the award of service-connection for a lobectomy scar have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. 
§ 20.204 (2016).

2.  The criteria for withdrawal of appeal as to the issue of entitlement to an effective date prior to January 30, 2008, for the award of service-connection for ED and SMC for loss of use have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

3.  An effective date prior to April 28, 2006, for the grant of service connection for lung cancer is not warranted.  38 U.S.C.A. §§ 5101, 5110 (West 2014); 38 C.F.R. §§ 3.114, 3.400, 3.816 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal of Claims

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may 
be made by the appellant or by his or her authorized representative and, unless done on the record at a hearing, it must be in writing.  38 C.F.R. § 20.204.  In the present case, at the April 2017 hearing, the Veteran withdrew the appeal as to the issues of entitlement to an effective date prior to April 28, 2006, for the award of service-connection for a lobectomy scar and entitlement to an effective date prior to January 30, 2008, for the award of service-connection for ED and SMC for loss of use.  Hence, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal as to these issues and they are dismissed.
II.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Neither the Veteran nor his representative has alleged any deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

III.  Analysis

The Veteran seeks an effective date prior to April 28, 2006, for the award of service connection for lung cancer.  Specifically, he claims that an earlier effective date of June 22, 2005, should be awarded as that was the date of his lung surgery, was the date his symptomatology associated with his lung cancer increased in severity, that he was too weak/ill to file a claim prior to April 28, 2006, and finally that he filed a claim for service-connection prior to April 28, 2006.

Unless specifically provided otherwise, the effective date of an award of compensation shall be the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2) (emphasis added).  

With respect to the effective date for service connection for diseases presumed to be caused by herbicide or Agent Orange exposure, VA has issued special regulations to implement orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs. See Nehmer v. U.S. Veterans Admin., 32 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. U.S. Veteran Admin., 32 F. Supp. 2d 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer, et. al. v. Veterans Admin. of the Gov't of the U.S., 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

The regulation applies to claims of disability compensation for the covered herbicide disease that were either pending before VA on May 3, 1989, or were received by VA between that date and the effective date of the statute or regulation establishing a presumption of service connection for the covered disease.  38 C.F.R. § 3.816(c) (2016).  In these situations, the effective date of the award will be the later of the date such claim was received by VA or the date the disability arose.  38 C.F.R. § 3.816(c)(1), (c)(2). 

More specifically, a claim will be considered a claim for compensation for a particular covered herbicide disease if:  (i) the claimant's application and other supporting statements and submissions may reasonably be viewed, under the standards ordinarily governing compensation claims, as indicating an intent to apply for compensation for the covered herbicide disability; or (ii) VA issued a decision on the claim, between May 3, 1989 and the effective date of the statute or regulation establishing a presumption of service connection for the covered herbicide disease, in which VA denied compensation for a disease that reasonably may be construed as the same covered herbicide disease for which compensation has been awarded.  38 C.F.R. § 3.816(c)(2)(i), (ii).  

Here, VA did not issue a decision on the claim until December 2006.  As further discussed below, there were no statements or submissions received prior to April 28, 2006, that could reasonably be viewed as an intent to apply for service connection for lung cancer.  Because VA promulgated the regulation regarding presumptive service connection for cancer effective June 9, 1994, and his claim for service connection was initially filed in April 28, 2006, the provisions of 38 C.F.R. § 3.816 do not apply.  Under these circumstances, the effective date will be determined in accordance with 38 C.F.R. §§ 3.114 and 3.400.  38 C.F.R. 
§ 3.816(c)(4).  

In order for a claimant to be eligible for a retroactive payment pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).  

Specifically, if a claim is reviewed at the request of the claimant more than 1 year after the effective date of the law or VA issue, benefits may be authorized for a period of 1 year prior to the date of receipt of such request.  38 C.F.R. § 3.114(a)(3).  In this case, lung cancer was not diagnosed until June 2005 and there is no evidence to suggest that such was present as a clinical entity on or before June 9, 1994, the effective date of the liberalizing law related to presumptive service-connection for lung cancer.  As such, the provision for a limited grant of an earlier effective date of one year prior to the claim does not apply to the facts of this case.

Turning to whether entitlement to an earlier effective date is warranted under the provisions of 38 C.F.R. § 3.400, the record before the Board shows that the Veteran's VA Form 21-526 Application for Compensation for lung cancer was received by VA on April 26, 2008; the record does not contain a claim for service-connection for lung cancer from the Veteran dated prior to April 26, 2008.  In this regard, the Board observes that the Veteran has frequently referenced a February 1971 claim for service-connection for hearing loss and a back disorder and has asserted that such constitutes a prior claim.  The Veteran is advised that while this filing constitutes a prior claim, for such to form the basis of an earlier effective date for service-connection for lung cancer, it would have to have been a claim for service-connection for lung cancer.  The mere filing of any claim does not constitute an earlier claim - the prior claim must have been for the disability at issue.  Here, the Board observes that the Veteran has frequently referenced a conversation with a DRO who suggested an earlier effective date would be warranted if there was a prior claim.  To the extent such statement was construed by the Veteran to mean that any prior claim could serve the basis for an earlier effective date, the Board regrets the confusion and perhaps the use of vague verbiage.  The prior claim must have been for the disability at issue, to wit, lung cancer.  The Veteran does not allege and the record does not suggest he ever filed a claim specifically for lung cancer prior to April 28, 2006. 

Instead, the Veteran contends he was too sick to file a claim prior to April 28, 2006, and that his effective date should be the date of increased disability, June 22, 2005.  However, in furthering his current claim, the Veteran has erroneously cited to a regulation regarding how effective dates are assigned for claims for increased ratings, not claims for service-connection.  In this vein, the Veteran is correct that once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits.  See 38 C.F.R. § 3.157(b); v. Derwinski, 3 Vet. App. 196, 199 (1992).  As the Veteran had not established entitlement to service-connection on the date of his June 22, 2005, surgery, such regulations are inapplicable in the instant case.  Additionally, while the Board is sympathetic to the fact that the Veteran was severely ill in the year prior to his claim, such does not negate the fact that service-connection cannot be awarded prior to the filing of a claim for such unless the claim is filed within a year of separation from service.  Indeed, under the law a veteran must assert a specific claim either expressly or implicitly, as VA is not required to conjure up issues not raised by the claimant.  See Brannon v. West, 12 Vet. App. 32, 35 (1998) (finding "the Board is not required to anticipate a claim for a particular benefit where no intention to raise it was expressed.").  To find otherwise would be a misapplication of the law and would put an unreasonable burden on VA to divine claims for millions of veterans that have never been filed.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) ("The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence.")  
Ultimately, upon review of the entirety of the record, the Board finds the preponderance of the evidence to be against the award of an earlier effective date as the record does not contain any claims for service-connection for lung cancer, formal or informal, received by VA prior to April 28, 2006.  In the absence of such a claim, an earlier effective date is not warranted.  

As there was no formal or informal claim received regarding the Veteran's lung cancer prior to April 28, 2006, this is considered the date of the claim of entitlement to service connection.  As the preponderance of the evidence is against any earlier effective date for this disability, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal as to the issue of entitlement to an effective date prior to April 28, 2006, for the award of service connection for a lobectomy scar is dismissed.

The appeal as to the issue of entitlement to an effective date prior to January 30, 2008, for the award of service connection for ED and SMC for loss of use is dismissed.

An effective date prior to April 28, 2006, for the award of service connection for lung cancer is denied.  



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


